


Exhibit 10-h-2


ROCKWELL COLLINS, INC.


APPROVAL OF


AMENDMENT #1
to the
ROCKWELL COLLINS
2005 NON-QUALIFIED RETIREMENT SAVINGS PLAN
(Amended and Restated effective December 17, 2010)


The undersigned, Laura A. Patterson, Vice President, Total Rewards, Rockwell
Collins, Inc. (the “Company”), pursuant to authority provided to me by the
Company’s Senior Vice President of Human Resources, does hereby approve, for and
on behalf of the Company, Amendment #1 to the Rockwell Collins 2005
Non-Qualified Retirement Savings Plan (Amended and Restated effective December
17, 2010) that is attached hereto.


Dated this 31st day of December 2015.


/s/ Laura A. Patterson                
Laura A. Patterson
Vice President, Total Rewards
































































--------------------------------------------------------------------------------






AMENDMENT #1
to the
ROCKWELL COLLINS
NON-QUALIFIED 2005 RETIREMENT SAVINGS PLAN


The Rockwell Collins 2005 Non-Qualified Retirement Savings Plan, as amended and
restated December 17, 2010 (the “Plan”), is hereby amended effective as the date
hereof as follows:


1.
Section 1.230 of the Plan is amended in its entirety to read as follows:



1.230    Qualified Retirement Savings Plan means for periods (i) on or prior to
December 31, 2015, the Rockwell Collins Retirement Savings Plan and (ii) on or
after January 1, 2016, the following two sub-plans of such plan: The Rockwell
Collins Retirement Savings Plan for Salaried and Certain Hourly Employees and
the Rockwell Collins Retirement Savings Plan for IMS Non-Union Employees.




